Election/Restrictions
This application contains claims directed to the following patentably distinct Species: 

Specie I, Drawn to Fig  2 and claims 2-3, 10-11, and 18 .

Specie II, Drawn to Fig 3 and claims 4 and 12.

Specie III, Drawn to Fig 4 and claims 5-6, 13-14, and 19.

Specie IV, Drawn to Fig 5 and claims 7-8, 15-16, and 20.

The Species I to IV are independent and distinct because they have separate special technical features (e.g. different configurations and steps of operation). In addition, the Species are not obvious variants of each other based on the current record.

Specie I is different because it requires the controller being configured to dynamically switch from a first power supply to a second power supply based on the distance signal, wherein the first and second power supplies have different power outputs, wherein: the first power supply has a higher power output than the second power supply; and the controller is configured to: switch from the first power supply to the second power supply when the distance signal indicates that the distance is shorter than a first threshold; or switch from the second power supply to the first power supply when the distance signal indicates that the distance is longer than a second threshold, different from what is required by the other Species.  

Specie II is different because it requires the controller being configured to control a variable power supply to provide different power outputs based on the distance signal, different from what is required by the other Species.  

 Specie III is different because it requires the controller being configured to: control an array of capacitors connected to the pulsed laser diode based on the distance signal, wherein the controller is configured to: connect a first quantity of capacitors to the pulse laser diode when the distance signal indicates that the distance is longer than a threshold; and connect a second quantity of capacitors to the pulse laser diode when the distance signal indicates that the distance is equal to or shorter than the threshold, wherein the first quantity is greater than the second quantity, different from what is required by the other Species.  

Specie IV is different because it requires the controller being configured to: control an array of drivers coupled to the pulsed laser diode based on the distance signal, wherein each driver is configured to turn on the pulse laser diode to emit pulsed laser beams, wherein the controller is configured to: switch on a first quantity of drivers when the distance signal indicates that the distance is longer than a threshold; and switch on a second quantity of drivers when the distance signal indicates that the distance is equal to or shorter than the threshold, wherein the first quantity is greater than the second quantity, different from what is required by the other Species.  

The Applicant is required under 35 U.S.C. 121 to elect a single disclosed Species, or a single grouping of patentably indistinct Species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that claims 1, 9 and 17 are generic claims.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the prior art applicable to one invention would not likely be applicable to    another invention;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112. 

The Applicant is advised that the reply to this requirement to be complete must include (i) an election of a Specie to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected Species or grouping of patentably indistinct Species.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of Species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, the Applicant must indicate which of these claims are readable on the elected Species or grouping of patentably indistinct Species.

Should the Applicant traverse on the ground that the Species, or groupings of patentably indistinct Species from which election is required, are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the Species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other Species.

It is reminded that upon the allowance of a generic claim, the Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim as provided by 37 CFR 1.141.

The Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636